Citation Nr: 1001155	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  04-38 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected psoriasis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  In September 2007, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

In June 2007, the Veteran testified at a hearing before the 
undersigned.  A transcript of the hearing is associated with 
the claims file.

The Board observes that the Veteran has raised a claim of 
service-connected arthritis, secondary to his service-
connected psoriasis.  Additionally, the record raises a claim 
for service connection for recurrent cellulitis of the lower 
extremities due to the service-connected psoriasis.  These 
claims have not been adjudicated by the RO and are REFERRED 
to the RO for appropriate action.


FINDING OF FACT

Service-connected psoriasis, at the most severe, is 
manifested by a rash of the elbows, knees, trunk, abdomen, 
and behind the ears that covers a maximum of 4.5 percent of 
the exposed skin and 5.5 percent of the total skin. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected psoriasis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 (2008), Diagnostic Code 7816 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA must inform a 
claimant about the information and evidence not of record 
that is necessary to substantiate the claims, the information 
and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was not provided with a 
VCAA letter prior to the initial unfavorable AOJ decision 
issued in March 2004.  VCAA compliant letters were sent in 
April 2004 and September 2007.  Additionally, a letter sent 
in May 2006 provided information specifically on how to 
substantiate disability ratings and effective dates. 

Although the timing of the VCAA letters was deficient, the 
Board finds that no prejudice to the Veteran has resulted.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  Both the 
April 2004 and September 2007 letters informed the Veteran 
that he must establish that his service-connected disability 
had gotten worse and of his and VA's obligations in providing 
evidence in support of his claim.  Thereafter, the Veteran 
was provided with a statement of the case (SOC) and 
supplemental SOC (SSOC).  As a matter of law, providing the 
Veteran with VCAA-compliant notice prior to a readjudication 
"cures" any timing problem resulting from any deficiency in 
notice content or the lack of notice prior to an initial 
adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007); citing Mayfield, 444 F.3d 1328, 1328 (Fed. Cir. 
2006).  A statement of the case (SOC) and supplemental SOC 
(SSOC) constitute "readjudication decisions" that comply 
with all due process requirements if preceded by adequate 
VCAA notice.  See Mayfield, 499 F. 3d.  Therefore, any timing 
deficiency of notice was rectified by subsequent 
readjudication.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  Mayfield, 444 F.3d.  Based on the above, the 
Board finds that further VCAA notice is not necessary prior 
to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's VA medical records and 
the reports of March 2004 and October 2007 VA examinations 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claim.  The Veteran has not 
identified any additional, relevant records that VA needs to 
obtain for an equitable disposition of his claim.

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination, it must ensure 
that the examination is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, both the March 2004 and 
October 2007 examiners documented the Veteran's subjective 
complaints and medical history and evaluated the Veteran.  
The Board observes that the March 2004 examiner stated that 
medical records were not available.  However, this factor 
alone does not render the examination inadequate.  See 
Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008).  In an 
increased rating claim, the current findings are most 
relevant to an equitable outcome.  Nevertheless, the Board 
also notes that this examiner supplied measurements of areas 
affected by a rash at that time, but did not provide 
percentages of skin affected, which are required to 
adequately rate the severity of psoriasis.  Thus, the March 
2004 examination is not wholly adequate for rating purposes.  
At the same time, as the measurements provided are relevant 
to the claim at hand, the Board will consider those findings 
in assessing the rating supported by the symptoms.  Further, 
the October 2007 VA examination report provided information 
sufficient in detail and relevance to the rating criteria to 
allow for determination of the appropriate disability rating.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159 
(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected disability.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this disability 
beyond that which is set out herein below.  In an increased 
rating case the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board also notes that the Court has held that 
staged ratings are appropriate for increased rating claims 
when factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007); see also Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the Board has considered the propriety of 
staged ratings in assessing the Veteran's service-connected 
disability.

The Veteran's service-connected psoriasis has been assigned a 
10 percent rating pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7816 (2009).  The Veteran contends that his symptomology 
is worse than is contemplated under such initial rating, and 
that a higher rating should, therefore, be assigned.  
Specifically, he has presented arguments a higher rating is 
supported because the psoriasis at times covers over 20 
percent of his body and that his symptoms have been 
recalcitrant to treatment.

Diagnostic Code 7816 provides that psoriasis is to be rated 
under Diagnostic Code 7816 criteria or is to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  The Board 
observes that these rating criteria for rating disfigurement 
and scars were revised effective August 30, 2002 and again, 
effective October 23, 2008.  However, the Board notes that 
the latter revisions are applicable only to applications for 
benefits received by VA on or after October 23, 2008.  See 73 
Fed. Reg. 54708 (September 23, 2008).  Thus, as the Veteran 
filed his claim for an increased rating in November 2003, 
only the rating criteria in effect as of August 30, 2002 
apply to this case.

Moreover, in this case, although the Veteran has exhibited 
psoriasis behind the ears, the disorder predominantly affects 
his arms, trunk, and legs.  The record does not reflect that 
the Veteran's psoriasis is present on his face.  Therefore, a 
rating under Diagnostic Code 7800 is not applicable.  
Further, a 10 percent rating evaluation is the maximum 
available under Diagnostic Codes 7802-7804.  Therefore, a 
rating in excess of 10 percent pursuant to the rating 
criteria for scars is only attainable if there is the 
equivalent of a deep scar covering areas exceeding 12 square 
inches (77 square centimeters) (Diagnostic Code 7801) or if 
there is limitation of motion of the affected part 
(Diagnostic Code 7805).  A deep scar is one associated with 
underlying soft tissue damage.  Diagnostic Code 7801, Note 
(2).

Diagnostic Code 7816 provides that psoriasis affecting less 
than 5 percent of the entire body or exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period, is rated noncompensably (0 percent) 
disabling.  Psoriasis affecting at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period, is 
rated 10 percent disabling.  Psoriasis affecting 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Psoriasis affecting more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118.  

Medical evidence relevant to the claim includes two VA 
examination reports and multiple VA treatment records.  The 
VA examinations were conducted in March 2004 and October 
2007.

At the March 2004 VA examination, the examiner reported that 
the affected skin included 10 cm. X 3 cm. patches on each 
knee and a 9 cm. X 3 cm. patch on the left elbow, and small 
patches behind the ears and on the right elbow.  The examiner 
also stated that there was "typical" involvement of the 
nail beds, but that the nails were unaffected.  The Veteran 
self-reported having psoriasis from the knees down and over 
the abdomen during the past year.  Current treatment included 
topical ointments.  

At the October 2007 VA examination, subjective symptoms 
included intermittent itchy rash, worse in the winter.  
Treatment included non-corticosteroid topical ointments.  
Affected areas included patches of the following sizes: 8 cm. 
X 3 cm. on the right elbow, 7 cm. X 2 cm. on the left elbow, 
10 cm. X 4 cm. on the right knee and left knee, 2 cm. X 1 cm. 
on the pre-tibial left, and 4 cm. X 1 cm. on the pre-tibial 
right.  There was also exudation and fissures behind each 
ear, 10 cm. X 2 cm. on the left and 9 cm. x 3 cm. on the 
right.  No psoriasis of the trunk or abdomen was observed.  
The examiner stated that the total body area affected was 5.5 
percent and that 4.5 percent of the affected area was 
exposed.  No limitation of motion due to psoriatic lesions 
was documented.

VA treatment records reveal that the Veteran has sought 
treatment frequently throughout the appeal period.  These 
records reflect a history of psoriasis of the knees, elbows, 
scalp, and trunk.  They also show that the psoriasis was 
active on different areas at different times, e.g. scalp and 
arms, elbows and lower legs; however, not all areas 
historically affected were reported to be affected at once.  
Additionally, the records show that the Veteran's symptoms 
were recalcitrant to topical treatment and that he was 
frustrated by an inability to locate a dermatologist who 
accepts VA payment for ultraviolet therapy.   

Based on the above, the Board concludes that a rating in 
excess of 10 percent for service-connected psoriasis is not 
warranted at any time during the appeal period.  A higher 
rating is not supported unless the exposed areas affected 
exceed 20 percent or symptoms require systemic 
corticosteroids.  The objective evidence does not establish 
that either of these criteria are met.  The Board 
acknowledges the Veteran's assertions that at least 20 
percent of his skin is affected at times.  The Veteran can 
attest to factual matters of which he had first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, the Veteran's lay assessment of how much of 
his skin is affected is not competent evidence as it does not 
reflect actual measurements of affected skin.  Moreover, the 
objective evidence does not indicate that such a large area 
of skin is affected at any given time, and the Board would 
expect that such symptoms would be documented given the 
frequency of dermatological treatment shown by the record.  
Only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of the severity of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).   

Finally, the Board acknowledges that the measurements of 
affected skin partially meet the criteria for a rating in 
excess of 10 percent pursuant to Diagnostic Code 7801.  
However, the Board also observes that a 20 percent rating is 
for areas of 77 cm. or more that are affected by deep scars.  
Although the Board sympathizes with the Veteran's situation, 
the objective evidence does not establish that he suffers 
tissue loss or damage similar to a deep scar as a result of 
his psoriasis.  Therefore, the Board determines that the 
psoriatic rash is the predominant symptom for rating purposes 
in this case.  Thus, taking all of the above into 
consideration, the evidence does not support a rating in 
excess of 10 percent for service-connected psoriasis. 

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1) (2009).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 
3.321(b)(1).  In the present case, the Board finds no 
evidence that the Veteran's service-connected psoriasis 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  To the extent the Veteran's service-connected 
psoriasis causes symptoms not contemplated by the rating 
schedule, such as cellulitis and arthritis, as reflected in 
the Introduction, these disabilities and symptoms are to be 
treated as separate claims for benefits.  Therefore, they may 
not provide a basis for an extraschedular rating for the 
service-connected disability.  Further, the record does not 
show that the Veteran's symptoms cause a marked interference 
with his employment or activities such as lost time from work 
or need for hospitalization.  For these reasons, the Board 
finds that referral for extraschedular consideration is not 
warranted in this case.


ORDER

A rating in excess of 10 percent for service-connected 
psoriasis is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


